Citation Nr: 1020764	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-13 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an increased initial rating for diabetes 
mellitus, type II, currently rated 20 percent disabling.

4.  Entitlement to an increased initial rating for peripheral 
neuropathy, left upper extremity, currently rated 10 percent 
disability.

5.  Entitlement to an increased initial rating for peripheral 
neuropathy, right upper extremity, currently rated 10 percent 
disability.

6.  Entitlement to an increased initial rating for peripheral 
neuropathy, left lower extremity, currently rated 10 percent 
disability.

7.  Entitlement to an increased initial rating for peripheral 
neuropathy, right lower extremity, currently rated 10 percent 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A July 2004 rating decision 
denied entitlement to service connection for 
hypercholesterolemia and hepatitis C, and granted entitlement 
to service connection for diabetes mellitus, type II, 
assigning a 20 percent disability rating.  In March 2005, the 
Veteran filed a notice of disagreement with the denial of 
service connection, and disability rating assigned.  A 
statement of the case was issued in January 2006, and a 
substantive appeal was received in March 2006.  An October 
2006 rating decision granted entitlement to service 
connection for peripheral neuropathy, bilateral upper and 
lower extremities, assigning separate 10 percent disability 
ratings.  In February 2007, the Veteran filed a notice of 
disagreement with the disability ratings assigned.  A 
statement of the case was issued in November 2009, and a 
substantive appeal was received in December 2009.

The Board notes that the Veteran has continually requested a 
separate evaluation for diabetic retinopathy.  Per an October 
2004 rating decision, the RO granted entitlement to a 
separate compensable evaluation for early background diabetic 
retinopathy changes and very early cataract changes, 
assigning a 20 percent disability rating.  The Veteran has 
not expressed disagreement with the disability rating 
assigned, and such issue is not in appellate status.  In 
March 2006 and April 2007 submissions, however, the Veteran 
requested an increased rating for early background diabetic 
retinopathy changes and very early cataract changes.  This is 
referred to the RO for appropriate action.


The issues of entitlement to service connection for hepatitis 
C, and entitlement to increased ratings for diabetes 
mellitus, and peripheral neuropathy, bilateral lower and 
upper extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the Appeals Management 
Center.  VA will notify the Veteran if any further action is 
required on his part.


FINDING OF FACT

Hypercholesterolemia is a laboratory finding and not a 
chronic disability for VA compensation purposes.


CONCLUSION OF LAW

Hypercholesterolemia is not disease, disability, or injury 
for which applicable law permits the award of service 
connection.  38 U.S.C.A. §§ 1101, 1110, 1701(1) (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In correspondence dated April 2004, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran 
of:  information and evidence necessary to substantiate the 
service connection claim for hypercholesterolemia; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  

In light of the Board's denial of the Veteran's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  The claims folder contains service 
records, private and VA treatment records for the Veteran.  
The Veteran and his representative have not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Criteria & Analysis

The Veteran reports that he has hypercholesterolemia, 
otherwise known as high blood cholesterol, which is caused or 
aggravated by his service-connected diabetes mellitus, and 
his hepatitis C.  VA treatment records dated in 2004 reflect 
that he was referred to the 'Lipid Clinic' due to his 
hepatitis C, and 2005 records reflect elevated lipid levels.  
An August 2006 VA examination report reflects a history of 
hypercholesterolemia.  While acknowledging the findings 
consistent with high cholesterol, and the current diagnosis, 
elevated cholesterol is not recognized as a disability for VA 
benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a), 1110; 
38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities).  The term "disability" as used for VA 
purposes refers to impairment of earning capacity.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability, 
thus in the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Accordingly, an award of service connection 
for hypercholesterolemia is not warranted.

As hypercholesterolemia does not constitute a disability for 
VA purposes, the Board concludes that an examination is not 
needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).


ORDER

Entitlement to service connection for hypercholesterolemia is 
denied.


REMAND

In light of the below issues being remanded, updated VA 
outpatient treatment records from the Houston VA Medical 
Center (VAMC) should be associated with the claims folder, 
for the period July 4, 2007, to the present.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Hepatitis C

The Veteran's DD Form 214 reflects that his military 
occupational specialty was as a typist, and he asserts that 
he was a typist at the 95th Evacuation Hospital in Vietnam.  
The Veteran claims that he was exposed to blood and blood 
products, to include being exposed to a needle stick while 
working at the hospital.  The Veteran has denied all other 
risk factors associated with transmission of hepatitis C.  
Initially, the Veteran's service personnel records, to 
include his 201 personnel file, should be obtained, which may 
provide more details pertaining to his occupational duties.  
In light of his lay statements of exposure to blood during 
service, the Veteran should be afforded a VA examination to 
assess the nature and etiology of his hepatitis C.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009).

Diabetes mellitus, type II

In August 2004, the Veteran underwent a VA examination 
pertaining to his diabetes mellitus.  The examination report 
reflects that the Veteran does not have a restricted diet, 
restriction of activities, or ketoacidosis or hypoglycemia.  
The VA examination report reflects a diagnosis of non-
insulin-dependent diabetes mellitus.  VA treatment records 
reflect continued treatment for diabetes mellitus, to include 
notations that his diabetes is not controlled and that he has 
sought nutritional guidance.  It is not clear from the 
medical record whether his diabetes mellitus requires 
insulin, restriction of diet, and regulation of activities 
and in light of the fact that the VA examination was 
conducted approximately six years prior, the Board finds that 
the Veteran should be afforded another VA examination to 
assess the current severity of his disability.  

Peripheral neuropathy

A July 2007 VA treatment record reflects that he is seeing a 
neurologist due to his peripheral neuropathy.  The evidence 
of record contains records from Sleiman Salibi, M.D., of 
Neuro Associates Neurology; however, such records are dated 
in 2005.  Upon obtaining appropriate releases, updated 
treatment records should be obtained from Dr. Salibi from 
August 5, 2005, to the present.  The Veteran should otherwise 
be requested to identify any other treating neurologist, to 
include the address and dates of treatment.  Upon obtaining 
appropriate releases, the records should be requested.

The Board notes that the Veteran's most recent VA examination 
pertaining to his peripheral neuropathy was conducted in 
August 2006, thus approximately four years prior.  The 
Veteran asserts that his peripheral neuropathy, bilateral 
upper and lower extremities, warrant separate 20 percent 
disability ratings, and continues to contend that such 
symptomatology interferes with his daily activities.  While a 
new examination is not required simply because of the time 
which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995).  In order to 
more accurately reflect the current level of the Veteran's 
peripheral neuropathy disability, the Board believes that an 
examination is necessary.  See 38 C.F.R. § 3.159 (c) (4) 
(2009); see also Green v. Derwinski, 1 Vet. App. 121 (1991).

The RO should also ensure that the Veteran receives proper 
notice regarding the information or evidence necessary to 
establish a disability rating and effective date pertaining 
to his hepatitis C claim, and the information or evidence 
necessary to establish an effective date pertaining to his 
increased rating claims.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 486 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations, to 
include advising the Veteran of the 
evidence necessary to substantiate his 
service connection claim and increased 
rating claims, as well as what evidence 
he is to provide and what evidence VA 
will attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain the Veteran's treatment 
records from the Houston VAMC for the 
period July 4, 2007 to the present.  If 
any such efforts are unsuccessful, 
documentation to that effect should be 
added to the claims folder.

3.  Obtain the Veteran's service 
personnel records, to include his 201 
personnel file, from the National 
Personnel Records Center (NPRC).  If any 
such efforts are unsuccessful, 
documentation to that effect should be 
added to the claims folder.

4.  Upon obtaining appropriate releases, 
obtain the Veteran's treatment records 
from Dr. Salibi for the period August 5, 
2005, to the present.

5.  Contact the Veteran and obtain the 
name, address, and dates of treatment 
pertaining to any other treating 
neurologist.  If any such efforts are 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.

6.  Upon obtaining appropriate releases, 
obtain such records from any identified 
neurologist, or any other identified 
medical providers.  If any such efforts 
are unsuccessful, documentation to that 
effect should be added to the claims 
folder.

7.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of his claimed 
hepatitis C.  The claims file should be 
made available to the examiner for 
review in connection with the 
examination.  All clinical and special 
test findings should be clearly 
reported.  The examiner should review 
the entire claims file and indicate 
whether the Veteran currently has 
hepatitis C, and provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent or higher degree of 
probability) that any hepatitis 
identified on examination is 
etiologically related to the Veteran's 
service or any incident therein.  If 
the examiner concludes that the Veteran 
has hepatitis which was incurred in 
service, the examiner should state the 
etiological factor leading to the 
hepatitis.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  
The examiner should reconcile any 
opinion with the service personnel 
records, which reflect a military 
occupational specialty of typist, and 
the lay statements of the Veteran 
pertaining to exposure to blood.

8.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the severity of all symptomatology 
attributable to his service-connected 
diabetes mellitus, type II.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests, should 
be accomplished if medically feasible.  
The appropriate examiner should clearly 
indicate exactly what symptoms are 
attributable to the service-connected 
diabetes mellitus, type II.  The examiner 
should also clearly indicate whether the 
Veteran's diabetes mellitus, type II 
requires insulin, oral hypoglycemic 
agent, restricted diet, and/or regulation 
of activities.  If the veteran has 
hypoglycemic reactions or ketoacidosis 
episodes, the examiner should state how 
long they last and what kind of care is 
necessary.

9.  The Veteran should be scheduled for a 
VA examination to assess the nature and 
severity of his bilateral upper and lower 
extremity peripheral neuropathy.  It is 
imperative that the claims file be made 
available to the examiner in connection 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  The examiner should identify 
any neurological findings in the right 
and left lower and upper extremities 
related to diabetes mellitus, and fully 
describe the extent and severity of those 
symptoms.  The examiner should identify 
the specific nerve(s) involved, to 
include whether there is incomplete or 
complete paralysis, and offer an opinion 
as to the degree of impairment of the 
nerve (that is, whether it is mild, 
moderate, or severe in nature).  With 
regard to his upper extremity peripheral 
neuropathy, the examiner should identify 
any muscular atrophy, to include of the 
hand, wrist or fingers, and comment on 
any loss of use of the hand.  With regard 
to his bilateral lower extremity 
peripheral neuropathy, the examiner 
should comment on any paralysis of the 
muscles of the sole of foot, any painful 
paralysis of a causalgic, flexion of the 
toes, any weakened adduction, and any 
impaired plantar flexion.  

10.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the benefits sought are 
not granted in full, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the case 
and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


